Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered January 27, 1992, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea agreement. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Roache, 166 AD2d 618). Sullivan, J. P., Santucci, Joy and Krausman, JJ., concur.